In a proceeding pursuant to section 298 of the Executive Law to review respondent’s order dated June 26, 1968, petitioners appeal from an order of the Supreme Court, Suffolk County, dated July 9, 1969, which denied the application and granted respondent’s cross motion for enforcement of its said order. Order affirmed, with costs to respondent. We find no constitutional inhibition against the imposition of reasonable sanctions such as were here imposed in an administrative determination without a trial by jury. Christ, P. J., Hopkins, Kleinfeld, Brennan and Benjamin, JJ., concur. [59 Misc 2d 651.]